Citation Nr: 1212229	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-31 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, a mood disorder, a generalized anxiety disorder, dysthymia, a nervous disorder, schizoaffective disorder, and a bipolar disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, a mood disorder, a generalized anxiety disorder, dysthymia, a nervous disorder, schizoaffective disorder, and a bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in May 2011, when a decision was rendered as to his claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court vacated and remanded the Veteran's claim pursuant to a Joint Motion for Remand (Joint Motion) filed by the parties.  The appeal is once again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, a mood disorder, a generalized anxiety disorder, dysthymia, a nervous disorder, schizoaffective disorder, and a bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in April 2004, the RO denied a claim to reopen service connection for dysthymia and a generalized anxiety disorder; the Veteran did not appeal the April 2004 decision within one year of being notified.

2.  The evidence received since the April 2004 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder. 

CONCLUSIONS OF LAW

1.  The April 2004 rating decision that denied reopening the claim for service connection for dysthymia and a general anxiety disorder is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the April 2004 RO decision denying a service connection claim for dysthymia and a generalized anxiety disorder; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Veteran's claim for service connection for an acquired psychiatric disorder is being reopened.  Any assertion that the Veteran has a separate and distinct psychiatric disability that was not previously considered in earlier VA decisions is moot.  Velez v. Shinseki, 23 Vet. App. 199 (2009) (whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter).  All psychiatric disabilities will be reviewed on a de novo basis.   Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Veteran initially filed a claim of entitlement to service connection for a mental disorder in January 1987.  In a May 1987 rating decision, the RO denied his claim.  The Veteran appealed, and in August 1988, the Board denied his claim on the basis that there was no evidence of a current disability or a nexus to service.  The Veteran did not appeal this decision, and it became final.  

The Veteran filed a claim to reopen in August 1989.  In a September 1989 rating decision it was determined new and material evidence had not been submitted.  The Veteran did not appeal this rating decision and it became final.

The Veteran filed another claim for a mental disorder in October 1991.  In a May 1992 rating decision, the RO denied his claim on the basis that the evidence did not establish incurrence of a mental disorder during active duty.  A February 1993 confirmed the denial.  The Veteran appealed.  In a May 1997 decision and remand, the Board reopened and remanded the Veteran's claim.  

In an April 1998 decision, the Board denied the Veteran's claim finding that an acquired psychiatric disorder was not incurred in or aggravated by service, nor could psychosis be presumed to have been incurred therein.  The Board noted that service treatment records were negative for complaints, treatment, or diagnosis of a psychiatric disorder.  It was further observed that the Veteran earlier (1979) claim for benefits was silent with respect to a psychiatric disorder.  Moreover, while he had provided a history of psychiatric treatment since 1958, the Board indicated that the record failed to document treatment until 1987, which was nearly 20 years after service discharge.  Reference was also made to a 1997 VA examination that indicated that the Veteran's psychiatric disability was not the result of his active service. 

The Veteran once again filed a claim to reopen in December 2000.  In a May 2001 rating decision, the RO denied his claim on the basis that new and material evidence had not been demonstrated.  Within one year of the May 2001 rating decision, additional VA treatment records were associated with the claims file.  However, although they reflect a diagnosis of dysthymia, they do not provide a link between the Veteran's disorder and service.

The Court in Buie v. Shinseki,  vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were Notices of Disagreement. Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  

Here, the Board finds that the evidence submitted within one year of the May 2001 rating decision while "new" is not "material' to the Veteran's claim filed in December 2000.  Therefore, as he did not appeal the May 2001 rating decision, the May 2001 rating decision became final.  See Buie, Vet. App. at 252 ("The Federal Circuit went on to hold that a regional office decision becomes final 'only after the period for appeal has run,' and that '[a]ny interim submissions before finality must be considered by the VA as part of the original claim.'")

The Veteran subsequently filed a claim to reopen in August 2003.  In an April 2004 rating decision, the RO denied his claim on the basis that new and material evidence had not been submitted.  The Veteran did not appeal that decision and it became final. 
Most recently, the Veteran filed a claim for entitlement to service connection in July 2008.  The RO denied his claim in an August 2008 rating decision on the basis that new and material evidence had not been demonstrated.  The Veteran appealed. 

The evidence added to the record since the last final denial includes lay statements from the Veteran's friends and family.  Significantly, in letters dated in April 2010, S.C. and M.R. indicate that they have known the Veteran for the past 40 years, and that he has been suffering from mental problems since that time.  These statements are "new" in that neither individual had previously submitted a statement in support of the Veteran's claim.  The statements are also material as they support the Veteran's assertion of continuity of symptomatology since service.  Both individuals state that they observed the Veteran's mental illness approximately 10 years earlier than previously recognized by the Board in its 1998 decision.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   As noted above, for purposes determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statements concerning the continuity of the Veteran's symptomatology are thereby found to be new and material.

The Board finds that the evidence submitted since the April 2004 RO decision is new in that it was not associated with the claims folder prior to the April 2004 RO decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The claim will be reopened and remanded as discussed in the Remand portion of this decision.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, a mood disorder, a generalized anxiety disorder, dysthymia, a nervous disorder, schizoaffective disorder, and a bipolar disorder, is granted. 
REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Board notes that the Veteran's available service treatment records are silent for any complaints of, treatment for, or diagnosis related to a psychiatric disorder.  
However, the Veteran has indicated that he has suffered from a psychiatric disorder since service.  Moreover, statements from family members reflect that his behavior and persona changed when he returned back home from his service in the military.  See 1992 statements.  Current treatment records reflect treatment for a psychiatric disorder, to include depression, a mood disorder, a generalized anxiety disorder, dysthymia, a nervous disorder, schizoaffective disorder, and a bipolar disorder. 

Based on his allegations of in-service incurrence of his psychiatric symptoms and allegations of continuity of symptomatology, the Board finds that a remand for a VA examination and opinion, of the claim of service connection for an acquired psychiatric disorder, is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, per a February 2012 statement, the Veteran reports ongoing psychiatric treatment through the Orlando VA Outpatient Clinic (VAOPC).  However, the claims file only contains VA treatment records dated up to October 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Finally, the Veteran's June 2008 claim was characterized as one for service connection for dysthymia and a generalized anxiety disorder.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain VA clinical records pertaining to the treatment of any psychiatric disability from the Orlando VAOPC for the period from October 2010 to the present. 

2. Schedule the Veteran for a mental health examination to determine the nature and etiology of his acquired psychiatric disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  The examiner must consider and address the Veteran's allegation of continuity of symptomatology since service, to include his allegations of being hit in the head by a carbine.  Consideration should also be given to the statements from his family and friends.  
Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

3. Upon completion of the above, the RO should then readjudicate the issue of service connection for an acquired psychiatric disorder on the merits and consider all evidence received since the issuance of the last statement of the case. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


